DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The objection made to the abstract of the invention in the previous office action has been withdrawn in view of the amendment. And the correction to it filed on 02/05/2021 has been acknowledged by the examiner.
Response to Arguments
3. Applicant's arguments filed on 02/05/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of his remark filled on 02/05/2021 on a substance that none of the prior art on the record teaches or reasonably discloses an imaging condition controller that performs control to set an imaging condition in obtaining the image data for the iris authentication process, by using information obtained in a process of extracting the iris information. 
Examiner respectfully disagrees: Fujii, secondary reference discloses The brightness adjustment unit 64 and the imaging control unit 65 have a function as a brightness adjustment control unit that adjusts the brightness of the eye image in the image based on the brightness of the image captured and stored by the image capture unit 63 and causes the imaging unit 61 to perform imaging. Among them, the brightness adjusting unit 64 automatically detects the brightness of the photographed eye image from the whole of the eye image captured and stored by the image capturing unit 63 and outputs the brightness adjusting signal to the photographing an exposure control circuit for controlling the gain and the like of the AGC circuit. The imaging control unit 65 controls an aperture mechanism or the like for changing an amount of incident light provided on the camera 42 based on a brightness adjustment signal (e.g., an output signal of an exposure control circuit) supplied from the brightness adjustment unit 64. In ¶ 0030.
 Given the above teachings of Fujii,   Fujii explicitly discloses adjusting the aperture to control the incident light on the imaging camera (image sensor), to thereby adjust the intensity of light incident to image sensor, thus controlling the light exposure amount during imaging (see also fig. 1b).

Applicant further argues on page 9 of his remark filled on 02/05/2021 on a substance that  “There is no reasonable expectation of success in modifying the digital camera of Lee to include the brightness adjust unit of Fujii because the digital camera of Lee does not include an illumination unit. Fujii teaches that the brightness adjustment unit is necessary to compensate for the light reflected from the eye after reflected light includes light emitted by the illumination unit 22 and other external light.”

Examiner respectfully disagrees as admitted by applicant (see page 10 of applicant’s remark filled on 02/05/2021), Fujii (the secondary prior art relied by the examiner) teaches, ¶ 0009, that the brightness adjustment unit is necessary to compensate for high brightness from both the illumination unit 22 and other external light that includes a fluorescent lamp or outdoors in the summer.

Similar argument can also applied to claim 13 since the camera of Umebayashi (fig. 43) can capture  images  for example,   in outside  imaging condition as disclosed  in ¶ 0279.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
the brightness adjustment unit is necessary to compensate for high brightness from both the illumination unit 22 and other external light that includes a fluorescent lamp or outdoors in the summer.
Therefore given the above teachings of Fujii one of ordinary skill in the art will be motivated to modify Lee (the primary reference)  for example, by incorporating the brightness adjustment unit of Fujii in  the device of Lee in order to adjust a brightness when Lee captures images  under a bright ambient light (sunny condition) or exposed to  outside artificial  light source such as fluorescent lamp or light bulb. Thus improving a visibility of Lee’s output image.

For the rest of the claims see the outstanding office action as below.

                                         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

4.  Claims[1-2, 4-6 and 14-15] is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US. 20180165517) in view of Fujii(JP-2009205576) hereinafter called Fujii.


Re Claim 1,  Lee discloses  a solid state imaging device (see for example 110 fig. 1,  a digital camera) comprising: a pixel array in which pixels are disposed on a matrix (see 110 fig. 1 and ¶0041, digital camera a pixel array arranged in  a vertical and horizontal direction to perform photoelectric conversion); an iris authenticator that extracts iris information to be used in an iris authentication process, from image data obtained from the pixel array through photoelectric conversion (see ¶¶0052-0053 and 0087, In operation 302, the user recognition apparatus detects an iris area. The user recognition apparatus extracts the iris area from the current frame image); and an imaging condition controller that performs control to set an imaging condition in obtaining the image data for the iris authentication process, by using information obtained in a process of extracting the iris information. 

Lee doesn’t seem to explicitly disclose an imaging condition controller that performs control to set an imaging condition in obtaining the image data for the iris authentication process, by using information obtained in a process of extracting the iris information.

Nonetheless in the same field of endeavor Fujii discloses an information processing apparatus as Lee (see for example Fujii fig. 1(b)). Fujii further discloses an imaging condition controller that 
 Hence it would have been obvious to one of ordinary skill in the to have been motivated to modify Lee before the effective filing date of the claimed invention by the teachings of Fujji  for example, by incorporating the brightness adjustment unit of Fujii in the device of Lee since this would allow  to improve recognition precision.

Re Claim 2, Lee as modified further discloses, wherein the imaging condition is an exposure condition (see Fujii   fig. 1b, ¶¶ 0028 and 0029 and an exposure control circuit for controlling the gain and the like of the AGC circuit. The imaging control unit 65 controls an aperture mechanism or the like for changing an amount of incident light provided on the camera 42 based on a brightness adjustment signal (e.g., an output signal of an exposure control circuit) supplied from the brightness adjustment unit 6). 

 Re Claim 4, Lee as modified, wherein the iris authenticator includes an iris extractor that extracts The iris information from the image data (see Lee ¶ 0052,  In operation 302, the user recognition apparatus detects an iris area. The user recognition apparatus extracts the iris area from the current frame image). 


Re Claim 5,  Lee  as modified further discloses, wherein the iris authenticator includes a region detector that detects a region including the iris information, from the image data, and the iris extractor extracts the  iris information from the region detected by the region detector (see Lee ¶0055, the user recognition apparatus extracts a facial feature. The user recognition apparatus extracts facial feature data corresponding to at least a portion of the face from the current frame image). 

Re Claim 6, Lee as modified further discloses, wherein the iris authenticator further includes an iris matching section that executes the iris authentication process using the iris information extracted by the iris extractor (see Lee ¶0050, an operation of identifying an object matching a registered user or verifying whether an object matches a registered user based on an iris and iris feature data of a corresponding object represented in an input image). 

Re Claim 14, claim 14 has substantially same limitation as calim1 above thus analyzed and rejected by the same reasoning. 

Re Claim 15,  Lee as modified further discloses, wherein performing the control to set the imaging condition in obtaining the image data for the iris authentication process, by using the information obtained in the process of extracting the iris information further includes performing the control to set an exposure condition (see Fujii , fig. 1b,  ¶¶ 0028 and 0029, The imaging control unit 65 controls an aperture mechanism or the like for changing an amount of incident .  

 
5. Claim [3, 16] is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US. 20180165517) in view of Fujii(JP-2009205576) hereinafter called Fujii and  Jelinek (US. 20100034529).


Re Claim 3, Lee as modified by Fujii (combination) doesn’t seem to explicitly disclose wherein the imaging condition is a focus condition.

Nonetheless in the same field of endeavor Jelinek discloses an image processing device as the combination (see Jelinek fig. 1). Jelinek further discloses a adjust in a focusing condition  during imaging (see ¶ 0025, The approach may be based on trial-and-error techniques when the system takes a few test images using different focus settings and uses the information gleaned from them to determine both the correct focus lens position and when to fire the iris camera shot).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Jelinek since this would allow to capture a focused iris image.

Re Claim 16, Lee as modified by Fujii (combination) discloses everything except performing the control to set a focus condition. 



 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Jelinek since this would allow to capture a focused iris image.

6. Claims [7-8] is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US. 20180165517) in view of Fujii(JP-2009205576) hereinafter called Fujii and Agrwal(US.2017/0091548).

Re Claim 7, Lee as modified by Fujji (combination) doesn’t seem to explicitly discloses, an encryption processor that encrypts the iris information extracted by the iris authenticator. 
 Nonetheless in the same field of endeavor Agrawal discloses an image processing device (see Agrawal fig. 3). Agrawal further discloses an encryption processor that encrypts iris information extracted by the iris authenticator (see ¶ 0079, Further, storage device 704 may be configured to encrypt data such as processed biometric information as part of a security protocol).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention by the teachings of Agrawal since this would allow to secure information.


Re Claim 8,  Lee as modified further discloses  wherein the encryption processor performs encryption by using unique information acquired from the pixel array (see Agrawal ¶ ¶ 0013 and 0079, storage device 704 may be configured to encrypt data such as processed biometric information as part of a security protocol). 

7.  Claims [9-12] is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US. 20180165517) in view of Fujii(JP-2009205576) hereinafter called Fujii and Umebayashi(US. 2015/0270307) .

Re Claim 9, Lee as modified by Fujii (combination) doesn’t seem to explicitly discloses, wherein two or more semiconductor substrates are joined. 
 Nonetheless in the same field of endeavor Umebayashi discloses  an image processing device as the combination (see Umebayashi  fig. 10). Umebayashi further discloses two or more semiconductor substrates  are joined (see fig. 11 and ¶ 0186, the multilayer wire layer 255 of the second semiconductor substrate faces the third semiconductor substrate 213 side (the lower side of FIG. 11), and the first semiconductor substrate 211 is joined to the second semiconductor substrate 212).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention by the teachings of Umebayashi since this would allow to provide a high quality stacked image sensor and making the device of the combination much simpler.


Re Claim 10,  Lee as modified further discloses, wherein the two or more semiconductor substrates include a first semiconductor substrate on which at least the pixel array is formed, and a second semiconductor substrate on which at least a logic circuit is formed (see Umebayashi  figs. 10, 11. ¶¶ 0176 an d 0187, For example, the pixels 402 shown in FIG. 10 are sensor circuits formed in the first semiconductor substrate, and the peripheral circuits are logical circuits formed in the second semiconductor substrate or memory circuits formed in the third semiconductor substrate).

Re Claim 11,  Lee as modified by Fujji and Umebayashi  (discloses)  discloses iris authenticator and the imaging condition controller and a logic circuit.  However the combination doesn’t seem to explicitly disclose  the iris authenticator and the imaging condition controller are formed in the logic circuit. 
 Nonetheless it  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to from the  iris authenticator and the imaging condition controller in the logic circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86USPQ70.

Re Claim 12,  Lee as modified further discloses, wherein a wiring line of the first semiconductor substrate and a wiring line of the second semiconductor substrate are directly joined (see . Umebayashi fig. 11 and ¶0186, the first semiconductor substrate 211 is joined to the second semiconductor substrate 212). 

Claim [13, 17 and 19-20] is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi(US. 2015/0270307)  in view of Fujii(JP-2009205576) hereinafter called Fujii 

Re Claim 13,  Umebaya discloses a solid state imaging device (see fig. 1) comprising: a first semiconductor substrate on which at least a pixel array is formed (see ¶ 0176, the pixels 402 shown in FIG. 10 are sensor circuits formed in the first semiconductor substrate); and a second semiconductor substrate on which at least a logic circuit is formed (see ¶0176, and the peripheral circuits are logical circuits formed in the second semiconductor substrate ), the second semiconductor substrate being joined to the first semiconductor substrate (see ¶ 0187, the contact 265 used for electrical connection between the first semiconductor substrate 211 and the second semiconductor substrate 212 and the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 are provided), the pixel array including pixels disposed on a matrix (see 403 fig. 10), the pixel array outputting image data (see ¶ 0172, pixel region 403 in the vertical direction in the unit of a row, and supplies a pixel signal based on signal charge which is generated according to a light receiving amount in, for example), the logic circuit including an iris authenticator that extracts iris information from the image data, and an imaging condition controller that controls exposure or a focus on a basis of a result obtained by the iris authenticator. 

Umebayashi  discloses a logic circuit (see ¶ 0134, a logical circuit is formed in the second semiconductor substrate 212).  However Umebayashi  doesn’t seem to explicitly disclose the logic circuit including an iris authenticator that extracts iris information from the image data, and an imaging condition controller that controls exposure or a focus on a basis of a result obtained by the iris authenticator.

Nonetheless in the same field of endeavor Fujji discloses an image processing device as Umebayashi (see Fujji fig. 1B). Fujju discloses  an iris authenticator that extracts iris information from the image data, and an imaging condition controller that controls exposure or a focus on a basis of a result obtained by the iris authenticator (see  Abstract fig. 1b and ¶¶ 0028-0029, , A camera (42) provided in an opening in the housing portion, images the body part to which light is irradiated. A brightness adjustment control unit (64) adjusts the brightness of body part image based on the brightness of image acquired through the opening. A recognition unit (66) extracts biological data from the body part image and recognizes the individual from the biological data).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Umebayashi before the effective filling date of the claimed invention by the teachings of Fujju  by for example the by incorporating a recognition unit and brightness adjustment unit of Fujji in the device of Umebayashi sine this would enhance a usability of Umebayashi.

Re Claim 17, Umebayashi as modified further discloses, wherein the imaging condition controller that controls the exposure or the focus on the basis of the result obtained by the iris authenticator, the imaging condition controller is further configured to control only the exposure on the basis of the result obtained by the iris authenticator (see Fujii fig. 1b, ¶¶ 0028 and 0029 and my response to applicant’s remark above.).  

Re Claim 19,   Umebaya as modified further discloses, wherein a wiring line of the first semiconductor substrate and a wiring line of the second semiconductor substrate are directly , the contact 265 used for electrical connection between the first semiconductor substrate 211 and the second semiconductor substrate 212, by the virtue of conducting electricity).  

Re Claim 20, Umebaya as modified further discloses, wherein the first semiconductor substrate and the second semiconductor substrate are joined together and are also joined to one or more additional semiconductor substrates (see Umebaya, ¶ 0187, the contact 265 used for electrical connection between the first semiconductor substrate 211 and the second semiconductor substrate 212 and the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 are provided.) .

9. Claim [18] is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi(US. 2015/0270307)  in view of Fujii(JP-2009205576) hereinafter called Fujii and  Jelinek (US. 20100034529).


Re Claim 18, Umebavash as modified by Fujii (combination) discloses everything except, the imaging condition controller is further configured to control only the focus on the basis of the result obtained by the iris authenticator.  

Nonetheless in the same field of endeavor Jelinek discloses an image processing device as the combination (see Jelinek fig. 1). Jelinek further discloses control only the focus on the basis of the result obtained by the iris authenticator, (see ¶ 0025, The approach may be based on trial-and-error techniques when the system takes a few test images using different focus settings and 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Jelinek since this would allow to capture a focused iris image.

                                                                Conclusion
10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
12.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698